

115 HR 6851 IH: Bank Secrecy Reporting Review Act
U.S. House of Representatives
2018-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6851IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2018Mr. Emmer introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo direct the Attorney General to assess the usefulness of Bank Secrecy Act reporting, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Bank Secrecy Reporting Review Act. 2.Assessing the usefulness of Bank Secrecy Act reporting (a)Annual reportNot later than one year after the date of enactment of this Act, and annually thereafter, the Attorney General, in consultation with Federal law enforcement agencies and the Director of National Intelligence, shall, to the extent practicable at the discretion of the Attorney General, provide the Secretary of the Treasury with statistics, metrics, and other information on the use of such data, including—
 (1)the extent to which such data is used for terrorism versus non-terrorism related investigations and, with respect to such non-terrorism related investigations, the most common types of laws to which such investigations relate;
 (2)the frequency with which such data contains actionable information which leads to further law enforcement procedures, including the use of a subpoena, warrant, or other legal process; and
 (3)information on the extent to which arrests, indictments, convictions, or plea bargains of actors result from the use of such data.
 (b)Use of report informationThe Secretary of the Treasury shall utilize the information reported under subsection (a)— (1)to help assess the usefulness of Bank Secrecy Act reporting to law enforcement;
 (2)to enhance feedback and communications with financial institutions and other entities subject to Bank Secrecy Act requirements; and
 (3)for such other purposes as the Secretary determines appropriate. 3.DefinitionsFor purposes of this Act:
 (1)Bank Secrecy ActThe term Bank Secrecy Act means— (A)section 21 of the Federal Deposit Insurance Act;
 (B)chapter 2 of title I of Public Law 91–508; and (C)subchapter II of chapter 53 of title 31, United States Code.
 (2)Financial institutionThe term financial institution has the meaning given that term under section 5312 of title 31, United States Code. 